Case 20-32299-KLP                  Doc 567       Filed 07/28/20 Entered 07/28/20 12:42:00                      Desc Main
                                                Document      Page 1 of 4


     Edward O. Sassower, P.C. (admitted pro hac vice)                                      Michael A. Condyles (VA 27807)
     Steven N. Serajeddini, P.C. (admitted pro hac vice)                                        Peter J. Barrett (VA 46179)
     Anthony R. Grossi (admitted pro hac vice)                                              Jeremy S. Williams (VA 77469)
     KIRKLAND & ELLIS LLP                                                                  Brian H. Richardson (VA 92477)
     KIRKLAND & ELLIS INTERNATIONAL LLP                                                              KUTAK ROCK LLP
     601 Lexington Avenue                                                                   901 East Byrd Street, Suite 1000
     New York, New York 10022                                                               Richmond, Virginia 23219-4071
     Telephone:         (212) 446-4800                                                       Telephone:      (804) 644-1700
     Facsimile:         (212) 446-4900                                                       Facsimile:      (804) 783-6192

     Co-Counsel to the Debtors and Debtors in Possession

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                               )
     In re:                                                                    )    Chapter 11
                                                                               )
     INTELSAT S.A., et al.,1                                                   )    Case No. 20-32299 (KLP)
                                                                               )
                                  Debtors.                                     )    (Jointly Administered)
                                                                               )
                                                                               )
     INTERNATIONAL TELECOMMUNICATIONS                                          )
     SATELLITE ORGANIZATION,                                                   )
                                                                               )
                                  Movant,                                      )
                                                                               )
     v.                                                                        )    Contested Matter
                                                                               )
     INTELSAT S.A.,                                                            )
                                                                               )
                                  Respondent.                                  )
                                                                               )

                  AGREED ORDER GRANTING RELIEF FROM AUTOMATIC STAY

              Upon the Motion of the International Telecommunications Satellite Organization for Relief

 from Automatic Stay [Docket No. 185] and Memorandum in Support [Docket No. 187] (together,




 1
          Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
          complete list of the Debtor entities and the last four digits of their federal tax identification numbers is not
          provided herein. A complete list may be obtained on the website of the Debtors’ proposed claims and noticing
          agent at https://cases.stretto.com/intelsat. The location of the Debtors’ service address is: 7900 Tysons One
          Place, McLean, VA 22102.
Case 20-32299-KLP         Doc 567     Filed 07/28/20 Entered 07/28/20 12:42:00               Desc Main
                                     Document      Page 2 of 4



 the “Motion”) filed by the International Telecommunications Satellite Organization (the “ITSO”);

 and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Standing Order of Reference from the United States District Court for the Eastern District of

 Virginia, dated August 15, 1984; and this Court having found that it may enter a final order

 consistent with Article III of the United States Constitution; and this Court having found that venue

 of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

 the above-captioned debtors and debtors in possession (collectively, the “Debtors”) having

 consented to the relief requested herein; and after due deliberation and sufficient cause appearing

 therefor, it is HEREBY ORDERED THAT:

        1.      The automatic stay of section 362(a) of the Bankruptcy Code is hereby modified,

 effective upon entry of this Order, to allow the arbitration commenced by ITSO on November 18,

 2019 (the “Arbitration”) in the International Chamber of Commerce, International Court of

 Arbitration (the “ICC”), to proceed in its entirety and as to all of ITSO’s claims.

        2.      For the avoidance of doubt, the automatic stay of section 362(a) of the Bankruptcy

 Code is modified to permit ITSO to continue the Arbitration with respect to Intelsat S.A., in its

 capacity as a debtor-in-possession.

        3.      Both the Debtors and ITSO reserve all rights as to classification and payment of

 any interim or final award entered by the ICC in the Arbitration, and in all other respects, including,

 without limitation, ITSO’s right to move for payment of an administrative expense claim in this

 Court based upon any interim or final funding award.

        4.      This Court shall retain exclusive jurisdiction with respect to any efforts to enforce

 any monetary award entered by the ICC in the Arbitration.




                                                   2
Case 20-32299-KLP        Doc 567     Filed 07/28/20 Entered 07/28/20 12:42:00             Desc Main
                                    Document      Page 3 of 4



        5.      Given the agreement reached by the Debtors and ITSO reflected herein, the hearing

 on the Motion scheduled for July 28, 2020, is not necessary and is stricken.

        6.      Notwithstanding any applicable Bankruptcy Rules, including the stay of order

 imposed by Bankruptcy Rule 4001(a)(3), the terms and conditions of this Order shall be

 immediately effective and enforceable.

        7.      The Court shall retain jurisdiction to hear and determine all matters arising from or

 related to the implementation and enforcement of this Order.




 Dated: Jul 27 2020
        ________________                              /s/ Keith L. Phillips
                                                      ___________________________________
        Richmond, Virginia                            United States Bankruptcy Judge

                                                      Entered on Docket: Jul 28 2020




                                                  3
Case 20-32299-KLP              Doc 567       Filed 07/28/20 Entered 07/28/20 12:42:00                           Desc Main
                                            Document      Page 4 of 4


  WE ASK FOR THIS:

  /s/ Jeremy S. Williams
  Michael A. Condyles (VA 27807)
  Peter J. Barrett (VA 46179)
  Jeremy S. Williams (VA 77469)
  Brian H. Richardson (VA 92477)
  KUTAK ROCK LLP
  901 East Byrd Street, Suite 1000
  Richmond, Virginia 23219-4071
  Telephone:          (804) 644-1700
  Facsimile:          (804) 783-6192

  - and -

  Edward O. Sassower, P.C. (admitted pro hac vice)
  Steven N. Serajeddini, P.C (admitted pro hac vice)
  Anthony R. Grossi (admitted pro hac vice)
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  601 Lexington Avenue
  New York, New York 10022
  Telephone:         (212) 446-4800
  Facsimile:         (212) 446-4900


  Co-Counsel to the Debtors and Debtors in Possession


  SEEN AND AGREED:


  /s/ Amy J. Eldridge
  Amy J. Eldridge (VA 77873)
  K&L GATES LLP
  1601 K Street, N.W.
  Washington, D.C. 20006
  Telephone: (202) 778-9400
  Facsimile: (202) 778-9100

  and

  Margaret R. Westbrook (admitted pro hac vice)
  Emily K. Mather (admitted pro hac vice)
  4350 Lassiter at North Hills Avenue, Suite 300
  Raleigh, North Carolina 27609
  Telephone: (919) 743-7311
  Facsimile: (919) 516-2011

  Counsel for the Movant




                                          CERTIFICATION OF ENDORSEMENT
                                       UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

            Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been endorsed
  by or served upon all necessary parties.

                                                             /s/ Jeremy S. Williams
